Case 1:16-cv-02269-TWP-MJD Document 265 Filed 02/20/19 Page 1 of 7 PageID #: 7266



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  WESTFIELD INSURANCE COMPANY,                         )
             Plaintiff,                                )
                                                       )
         v.                                            )       No. 1:16-cv-02269-TWP-MJD
                                                       )
  BELL AQUACULTURE, LLC &                              )
  TCFI BELL SPE III, LLC,                              )
             Defendants/Third-Party Plaintiffs.        )
                                                       )
         v.                                            )
                                                       )
  EARLY, CASSIDY & SCHILLING, INC.,                    )
            Third-Party Defendant.                     )


  BELL’S MOTION FOR CONTINUED MAINTENANCE UNDER SEAL OF PORTIONS
    OF CERTAIN DOCUMENTS FILED IN SUPPORT OF WESTFIELD’S DAUBERT
   MOTION TO LIMIT OR PRECLUDE CERTAIN OPINIONS AND/OR TESTIMONY
   OF BELL AQUACULTURE’S PROFFERED DAMAGES EXPERT MATT LARSON

         Defendant/Counterclaim Plaintiff/Third Party Plaintiff Bell Aquaculture, LLC (“Bell”),

  by counsel and pursuant to S.D. Ind. L.R. 5.11 and the parties’ Stipulated Protective Order (Dkt.

  69), and in response to Plaintiff/Counterclaim Defendant Westfield Insurance Company’s

  (“Westfield”) Motion to Maintain Documents Under Seal (Dkt. 254), respectfully requests that

  the Court continue to maintain under seal portions of Dkt. 252-1, Dkt. 252-3, Dkt. 252-4, and

  Dkt. 252-7, and maintain under seal the entirety of Dkt. 252-2 (collectively, the “Sealed

  Documents”), all of which were filed in support of Westfield’s Daubert Motion to Limit or

  Preclude Certain Opinions and/or Testimony of Bell Aquaculture’s Proffered Damages Expert

  Matt Larson (Dkt. 256). Additionally, Bell respectfully requests that the Court maintain certain

  portions of Westfield’s Brief in Support of its Daubert Motion to Limit or Preclude Certain

  Opinions and/or Testimony of Bell Aquaculture’s Proffered Damages Expert Matt Larson (Dkt.

  253-1) (“Westfield’s Brief”) under seal. In support of this Motion, Bell states as follows:
Case 1:16-cv-02269-TWP-MJD Document 265 Filed 02/20/19 Page 2 of 7 PageID #: 7267



           1.    In response to written discovery, various parties and non-parties produced

  information regarding Bell’s insurance claim – information that is now contained in the Sealed

  Documents. The Sealed Documents contain, among other things, Bell’s confidential financial

  information, as well as confidential trade secret information regarding the operation of Bell’s fish

  farm.

           2.    Recognizing that this was Bell’s confidential financial and trade secret

  information, the producing entities designated this information as “Confidential,” consistent with

  the terms of the Stipulated Protective Order (Dkt. 69).

           3.    Confidential and proprietary financial and trade secret information, such as is

  present in the Sealed Documents, constitutes a “trade secret or other confidential research,

  development or commercial information” as contemplated under Federal Rule 26. See Fed. R.

  Civ. P. 26(c)(1)(G).

           4.    Rule 26(c)(1)(G) provides a means by which a party may seek an order “requiring

  that a trade secret or other confidential research, development, or commercial information not be

  revealed or be revealed only in a specified way.” Contemplating that the discovery in this case

  would reveal certain documents or information that the parties believe in good faith contains

  legally privileged or protected information, proprietary information, and/or trade secrets – such

  as Bell’s financial, research, development, and trade secret information – the parties jointly

  moved for, and the Court granted, entry of an Stipulated Protective Order. (Dkt. 69.)

           5.    A court facing a request to seal must satisfy itself that there is good cause to do

  so. Citizens First Nat’l Bank of Princeton v. Cincinnati Ins. Co., 178 F.3d 943, 945 (7th Cir.

  1999).    The test is a two-part inquiry.    First, the court must determine if the information

  constitutes a trade secret or other confidential information.      Second, upon finding that the



                                                   2
Case 1:16-cv-02269-TWP-MJD Document 265 Filed 02/20/19 Page 3 of 7 PageID #: 7268



  information is indeed confidential, the court must determine whether there is good cause for the

  requested protection. Star Scientific, Inc. v. Carter, 204 F.R.D. 410, 413 (S.D. Ind. 2001). This

  Court has previously explained that Rule 26(c) “facilitates disclosure. If parties suspect that their

  [confidential information] may fall into the wrong hands, parties may be uncooperative with

  respect to discovery requests. Assuring the safety of these sensitive disclosures often has the

  effect of encouraging the apprehensive litigants to fully cooperate with the discovery process.”

  Id. at 413-14 (internal citations omitted).

         6.      Moreover, Rule 26(c) provides protection to confidential information.             See

  Directory Concepts, Inc. v. Fox, 2008 WL 5263386 (N.D. Ind. Dec. 16, 2008). The good cause

  inquiry requires the moving party to show “that disclosure will work a clearly defined and

  serious injury.” Hamilton v. State Farm Mut. Auto Ins. Co., 204 F.R.D. 420, 424 (S.D. Ind.

  2001) (internal citation omitted).

         7.      First, the information Bell seeks to protect in the Sealed Documents is

  confidential and proprietary as contemplated by the Stipulated Protective Order. Bell’s financial

  information – including information gleaned from Bell’s tax returns, as well as Bell’s profit and

  loss statements, and other accounting documents – is confidential to Bell. Information from

  Bell’s tax returns is “protected by statute and is a bona fide reason for long-term confidentiality,”

  Malibu Media, LLC v. Harrison, 2015 WL 13646107, at *2 (S.D. Ind. May 21, 2015) (internal

  citations omitted), and Bell’s remaining “sensitive pricing information, sales figures, sales dollar

  amounts, profit and loss data, and other financial records not normally made known to the public

  may properly be filed under seal,” Entertainment USA, Inc. v. Moorehead Commn’s, Inc., 2015

  WL 3617126, at *3 (N.D. Ind. June 9, 2015) (internal citation and quotations omitted). Such




                                                   3
Case 1:16-cv-02269-TWP-MJD Document 265 Filed 02/20/19 Page 4 of 7 PageID #: 7269



  confidential financial information is included in Dkt. 252-1, Dkt. 252-2, Dkt. 252-3, Dkt. 252-4,

  and Dkt. 252-7.

         8.      Similarly, the Sealed Documents include information that constitutes confidential

  trade secrets regarding the operation of Bell’s fish farm. Among other things, Bell’s Bioplan, as

  well as other information regarding the raising of Bell’s fish, the feeding of Bell’s fish (including

  the timing of such feedings, as well as the content), the quantities of fish that Bell produced, the

  mortality rates of Bell’s fish, and the growth rates of those fish are confidential trade secrets

  and/or commercially sensitive information proprietary to Bell. See generally PepsiCo, Inc. v.

  Redmond, 54 F.3d 1262 (7th Cir. 1995) (discussing numerous types of commercially

  sensitive/trade secret information); Metavante Corp. v. Emigrant Sav. Bank, 2008 WL 4722336,

  *10 (E.D. Wis. Oct. 24, 2008) (granting motion to seal documents containing trade secrets

  including specific methods, techniques and processes used by the parties and nonpublic business

  plans and strategies). The information contained in the Sealed Documents – when taken together

  – would allow someone to replicate Bell’s sophisticated and highly confidential operation,

  thereby resulting in irreparable harm to Bell. Such confidential trade secrets are included in Dkt.

  252-1, Dkt. 252-2, Dkt. 252-3, Dkt. 252-4, and Dkt. 252-7.

         9.      Second, there is “good cause” for the requested protection. The disclosure of the

  information in the Sealed Documents to the general public will harm Bell by disclosing its

  confidential financial information, as well as its trade secrets. As discussed above, disclosure of

  information regarding Bell’s operations, contained in Dkt. 252-1, Dkt. 252-2, Dkt. 252-3, Dkt.

  252-4, and Dkt. 252-7, would allow someone to replicate Bell’s operations. As Bell’s operations

  are the result of years of research and development, Bell would be irreparably harmed if a third




                                                   4
Case 1:16-cv-02269-TWP-MJD Document 265 Filed 02/20/19 Page 5 of 7 PageID #: 7270



  party were permitted to use the data contained in the Sealed Documents to build a competing

  facility.

          10.      This Court has previously ruled that information similar to the confidential

  information contained in the Sealed Exhibits should be maintained under seal. (See Dkt. 172;

  Dkt. 221; and Dkt. 222.)

          11.      Bell has undertaken a review of the Sealed Documents, and believes that all but

  one (1) of the documents can be filed for public access with certain redactions. Pursuant to S.D.

  Ind. Local Rule 5-11 and the Stipulated Protective Order, Bell has attached hereto a redacted

  version of Dkt. 252-1 as Exhibit A; a redacted version of Dkt. 252-3 as Exhibit B; a redacted

  version of Dkt. 252-4 as Exhibit C; and a redacted version of Dkt. 252-7 as Exhibit D. Bell’s

  review of Dkt. 252-2 revealed that the entire document was comprised of Bell’s confidential

  financial and trade secret information, and thus, Bell requests that the Court maintain the entirety

  of Dkt. 252-2 under seal.

          12.      Additionally, Westfield filed a redacted version of its Brief as Dkt. 257, with a

  sealed version of its Brief as Dkt. 253-1. Bell has undertaken a review of the Brief and believes

  that the Brief can be filed for public access with certain redactions. Pursuant to S.D. Ind. Local

  Rule 5-11 and the Stipulated Protective Order, Bell has attached hereto a redacted version of

  Dkt. 253-1 as Exhibit E.

          WHEREFORE, Bell respectfully requests that the Court:

          (1) continue to maintain under seal the redacted portions of Dkt. 252-1, Dkt. 252-3, Dkt.

                252-4, and Dkt. 252-7, as set forth in Exhibits A through D to this Motion;

          (2) continue to maintain under seal the entirety of Dkt. 252-2;




                                                     5
Case 1:16-cv-02269-TWP-MJD Document 265 Filed 02/20/19 Page 6 of 7 PageID #: 7271



        (3) continue to maintain under seal the redacted portions of Dkt. 253-1, as set forth in

            Exhibit E to this Motion; and

        (4) grant Bell all other relief that is just and proper in the premises.



                                                Respectfully submitted,

                                                ICE MILLER LLP


                                                 /s/ Jenny R. Buchheit
                                                Angela P. Krahulik, #23026-49
                                                Jenny R. Buchheit, #26653-49
                                                Samuel B. Gardner, #32825-29
                                                ICE MILLER LLP
                                                One American Square, Suite 2900
                                                Indianapolis, IN 46282-0200
                                                Telephone: (317) 236-2100
                                                Facsimile: (317) 236-2219
                                                Angela.Krahulik@icemiller.com
                                                Jenny.Buchheit@icemiller.com
                                                Samuel.Gardner@icemiller.com

                                                Attorneys for Defendant/Counterclaim Plaintiff/
                                                Third-Party Plaintiff Bell Aquaculture, LLC




                                                   6
Case 1:16-cv-02269-TWP-MJD Document 265 Filed 02/20/19 Page 7 of 7 PageID #: 7272



                                 CERTIFICATE OF SERVICE

          I hereby certify that on February 20, 2019, a copy of the foregoing was filed
  electronically. Notice of this filing will be sent to the following parties by operation of the
  Court’s electronic filing system. Parties may access this filing through the Court’s system:

  Dustin R. DeNeal                               Edward W. Gleason
  Kevin M. Toner                                 SENAK KEEGAN GLEASON SMITH MICHARUD, LTD.
  FAEGRE BAKER DANIELS LLC                       egleason@skgsmlaw.com
  dustin.deneal@faegrebd.com
  kevin.toner@faegrebd.com                       Rebecca J. Maas
                                                 Stephen Wheeler
  Attorneys for TCFI BELL SPE III LLC            Linda Vitone
                                                 SMITH FISHER MAAS HOWARD & LLOYD, P.C.
                                                 rmaas@smithfisher.com
  Michael E. Brown                               swheeler@smithfisher.com
  Casey R. Stafford                              lvitone@smithfisher.com
  KIGHTLINGER & GRAY LLP
  mbrown@k-glaw.com                              Attorneys for Westfield Insurance Company
  cstafford@k-glaw.com

  Attorney for Early Cassidy &Schilling, Inc.



                                                 /s/ Jenny R. Buchheit
                                                Jenny R. Buchheit

  ICE MILLER LLP
  One American Square
  Suite 2900
  Indianapolis, IN 46282-0200
  (317) 236-2100




                                                   7
